Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 7 have been amended to recite “wherein the valve can be enabled only when the actual pressure difference is in the range of 0% to 50% inclusive” (examiner’s underline for emphasis).  This limitation, when taken with the additional claim limitation “wherein the control unit is configured to enable the valve when the actual valve itself (rather than to a capability of the controller).
However, the specification and claims as originally filed do not provide support for this feature of the valve.  That is to say, there is nothing disclosed about Applicant’s valve itself which prevents it from being enabled when subjected to other pressure differences.  This is because the valve itself is actuated by the controller, where the controller determines under what conditions to actuate the valve (i.e., the disclosed condition of a sensed pressure differential that meets programmed thresholds; e.g., see FIG 2).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 7 as understood is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Thyroff (US 7,367,349).

Thyroff discloses:
1.    A method for operating a valve (any one of 22, 24 and 26 which is initially closed during a particular iteration when a different one of these valves is initially open; see col. 2 lines 20-31) of a pressure vessel system (system 10) of a motor vehicle (e.g., col. 1 lines 21, 29, 47), wherein the pressure vessel system includes a pressure vessel (14, 16, 18) that is a cryogenic pressure vessel or a high-pressure gas vessel (14, 16, 18 are high pressure hydrogen storage tanks), and wherein the valve is fluidicallv connected to the pressure vessel (via 20, 28, 30), comprising the steps:

	enabling the valve when the actual pressure difference is in a range of 0% to 50% inclusive (col. 2 lines 20-31 and col. 3 lines 19-31 and 50-56, the valve is opened when the downstream pressure “reaches” the predetermined pressure or is “about the same as” the tank pressure measurement, which is seen as a difference of 0%), wherein the range is a design limit of the valve that is not to be exceeded (col. 2 lines 1-13 and 26-31; alternatively, this limitation is seen as pertaining to a state of mind of a user or developer of the valve, and is therefore given limited patentable weight because it doesn’t further define the claimed method and/or under MPEP 2111.04 I because it merely expresses the intended result of a process step that is positively recited, the positively recited process step being that of “enabling the valve …” ), and wherein the valve can be enabled only when the actual pressure difference is in the range of 0% to 50% inclusive (as understood, this limitation is met in that Thyroff’s valve, during a particular iteration of operation, is only enabled when the pressure difference is 0%, see col. 2 lines 26-31 and col. 3 lines 50-56; alternatively this limitation is given limited patentable weight under MPEP 2111.04 I because it merely expresses the intended result of a process step that is positively recited, the positively recited process step being that of “enabling the valve …”).
2.    The method as claimed in claim 1, further comprising reducing, before the opening of the valve, the actual pressure difference (for each iteration of opening, a different valve is opened first so as to reduce the pressure differential before the other valves are opened).
3.    The method as claimed in claim 2, wherein reducing the actual pressure difference comprises at least one of:

opening a bypass valve;
relieving pressure in a fuel line upstream of the valve; and
increasing pressure in the fuel line downstream of the valve (when a given valve is opened, it increases the pressure downstream of the other valves).
7.    A pressure vessel system (system 10) of a motor vehicle (e.g., col. 1 lines 21, 29, 47), comprising:
a pressure vessel that is a cryogenic pressure vessel or a high-pressure gas vessel configured to store fuel (14, 16, 18 are high pressure hydrogen storage tanks);
a valve (any one of 22, 24 and 26 which is initially closed during a particular iteration when a different one of these valves is initially open; see col. 2 lines 20-31) fluidically connected to the pressure vessel; and
a control unit (34),
wherein the control unit is configured to determine an actual pressure difference between an inlet pressure at an inlet of the valve and an outlet pressure at an outlet of the valve (see col. 3 lines 50-56), and
wherein the control unit is configured to enable the valve when the actual pressure difference is in a range of 0% to 50% inclusive (col. 2 lines 20-31 and col. 3 lines 19-31 and 50-56, the valve is opened when the downstream pressure “reaches” the predetermined pressure or is “about the same as” the tank pressure measurement, which is seen as a difference of 0%), wherein the range is a design limit of the valve that is not to be exceeded (col. 2 lines 1-13 and 26-31; alternatively, this is seen as pertaining to a state of mind of a user or developer of the valve, and therefore does not structurally define the valve over the prior art), and wherein the valve can be enabled only when the actual pressure difference is in the range of 0% to 50% inclusive (as understood, this limitation is met in that Thyroff’s valve, during a particular iteration of .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyroff.
Thyroff discloses the invention as claimed with exception to the valve being a pilot-controlled valve.  However pilot-controlled valves were notoriously well-known in the art as of the effective filing date (taken as admitted prior art as Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to use such a pilot-controlled valve in order to physically embody the valve which is generically disclosed by Thyroff and to step up the smaller control signal into a larger motive valve-actuating force.    

Claims 9-16 as understood are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyroff in view of Griswold (US 2,649,773).
Regarding claims 9-10, Thyroff discloses the invention as claimed with exception to the bypass valve in relation to the valve. However Griswold teaches that it was known to use a bypass valve (A) in relation to a similar valve, and it would have been obvious to similarly use a bypass valve in relation to Thyroff’s valve, for the purpose of allowing flow around Thyroff’s valve for example should Thyroff’s valve become closed due to sticking or should it need to remain closed for maintenance or repair.
Regarding claims 11-13, the obviousness analysis of claims 9 and 10 is relied upon, which is seen to include/necessitate provision of Griswold’s bypass line 40 and bypass valve (either one of which can be read as the “pressure relief device” as claimed) that is arranged upstream of or fluidically in parallel with respect to the valve, wherein the pressure relief device is configured to discharge fuel to reduce the actual pressure (it discharges it from upstream to downstream of the valve during bypass), as part of providing the bypass valve in Thyroff’s system.
.

Allowable Subject Matter
Claim 4 is allowed.
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive.  Applicant argues that there are no differential pressure design limits for the Thyroff valves.  In response, see Thyroff at least at col. 2 lines 1-13, and lines 26-31 which specifically discusses limiting opening of the valve in the presence of high differential pressures because of the damage this causes to the valve. Applicant’s characterization of this as a design limit on a number of cycles of the valve does not address the interpretation of the claims which reads on a single iteration of operation of Thyroff’s system, in which the valve is not opened in the presence of an unacceptable pressure differential.   Alternatively, the limitation “wherein the range is a design limit of the valve that is not to be exceeded” is seen as pertaining to a state of mind of a user or developer of the valve, and therefore is not seen to patentably define the claimed method or apparatus over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
10/25/2021